Case 1:18-cv-00838-JLH Document 108 Filed 08/21/20 Page 1 of 3 PageID #: 3050




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

STATE OF DELAWARE,                             )
DEPARTMENT OF NATURAL                          )
RESOURCES & ENVIRONMENTAL                      )
CONTROL,                                       )
                                               )
              Plaintiff,                       )
                                               )
       and                                     )        Case No.: 18-838-MN-JLH
                                               )
GARY and ANNA-MARIE CUPPELS,                   )
                                               )
              Plaintiffs-Intervenors,          )
                                               )
       v.                                      )
                                               )
MOUNTAIRE FARMS OF DELAWARE,                   )
INC., a Delaware Corporation,                  )
                                               )
              Defendant.                       )

            MOTION FOR ENTRY OF FIRST AMENDED CONSENT DECREE

       Plaintiff, State of Delaware, Department of Natural Resources and Environmental

Control (“DNREC”), through undersigned counsel, hereby moves this Honorable Court for an

order entering the First Amended Consent Decree, which was lodged on May 29, 2020 [D.I.

92,94], as a consent decree on the grounds set forth in the accompanying Opening Brief in

Support of Plaintiff’s Motion to Entry of the First Amended Consent Decree.




*Signature on following page




                                              1
Case 1:18-cv-00838-JLH Document 108 Filed 08/21/20 Page 2 of 3 PageID #: 3051




                                   STATE OF DELAWARE
                                   DEPARTMENT OF JUSTICE

                                   /s/ Devera B. Scott
                                   Devera B. Scott, I.D. No. 4756
                                   Deputy Attorney General
                                   102 W. Water Street, 3d Floor
                                   Dover, DE 19904
                                   (302) 257-3218
                                   Devera.Scott@Delaware.gov

                                   William J. Kassab, I.D. No. 5914
                                   Deputy Attorney General
                                   391 Lukens Drive
                                   New Castle, DE 19720
                                   (302) 395-2604
                                   William.Kassab@Delaware.gov

                                   Attorneys for Plaintiff, State of Delaware,
                                   Department of Natural Resources & Environmental
                                   Control

Dated: August 21, 2020




                                      2
Case 1:18-cv-00838-JLH Document 108 Filed 08/21/20 Page 3 of 3 PageID #: 3052




                    CERTIFICATE OF MAILING AND/OR DELIVERY

       The undersigned certifies that on August 21, 2020, she caused this Motion for Entry of

First Amended Consent Decree to be electronically filed via CM/ECF, which will send

notification to counsel of record.


                                                   STATE OF DELAWARE
                                                   DEPARTMENT OF JUSTICE

                                                   /s/ Devera B. Scott
                                                   Devera B. Scott, I.D. No. 4756

                                                   Attorney for Plaintiff, State of Delaware,
                                                   Department of Natural Resources &
                                                   Environmental Control




                                               3
